       Case: 3:19-cv-00641-wmc Document #: 12 Filed: 10/21/19 Page 1 of 1

                                 Office of the Clerk
              United States District Court Western District of Wisconsin
                120 North Henry Street, Room 320 • Madison, WI 53703
                      (608) 264-5156 • www.wiwd.uscourts.gov


                                    October 21, 2019

Warden
Dodge Correctional Institution
P.O. Box 700
Waupun, WI 53963

       Re: Case no. 19-cv-641-wmc; Vue, Bee v. Schneider, Peter et al.

Dear Warden:

       Under the Prison Litigation Reform Act, an inmate who files a lawsuit in federal
court under the in forma pauperis statute must pay the $350 filing fee, by sending the fee
to the court in installments of 20% of the preceding month’s income in accordance with
§ 1915(b)(2). An inmate in custody at your institution filed a lawsuit in this court. His
name and the case number assigned to his lawsuit are set forth below:

                           Inmate Name: Bee Vue, #479154
                              Case No. 19-cv-641-wmc

        An initial partial payment of $12.70 has been paid in this case. Your financial
officer’s obligation to deduct monthly payments until the filing fee has been paid in full
is addressed in Lucien v. DeTella, 141F.3d 773 (7th Cir. 1998). If this inmate is
transferred to another institution, the financial officer of that institution will need to
know of his obligation so that monthly payments will continue.


                                   PETER OPPENEER, Clerk of Court,


                                   By: ___s/____________
                                       Deputy Clerk


cc: Bee Vue
